Citation Nr: 1800895	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  16-42 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), other specified trauma related disorder, alcohol use disorder, and opiate use disorder.


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION


The Veteran served active duty in the U.S. Army from January 2007 to August 2012.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran filed his notice of disagreement in June 2016, and timely filed his substantive appeal in July 2016.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Here, there is conflicting medical evidence concerning the Veteran's psychiatric condition.  In numerous VAMC psychiatry notes up to December 2016, the Veteran is diagnosed with opioid and alcohol dependency.  Likewise, in the October 2015 C&P Mental Health examination, the examiner indicated that the Veteran does not have a mental disorder that conforms to DSM-5 criteria.  He was diagnosed with opiate use disorder, alcohol use disorder, and anxiolytic use disorder in remission.  Conversely, in the same examination, the examiner indicated that the Veteran's reported stress meets the criterion A to support a diagnosis of PTSD.  Even more, the same examiner opined that the Veteran's previously undiagnosed PTSD, now other specified trauma related disorder, is at least as likely as not related to his active duty service.  A November 2015 addendum, however, indicates that the Veteran's mental health related diagnosis is due to the presence of an active opiate use disorder.  Moreover, in a January 2017 VAMC mental health note, the examiner assessed the Veteran with PTSD, although his mental health symptoms did not reflect any PTSD symptomatology.

Based on conflicting medical evidence a remand is necessary to obtain a VA examination to determine the nature and etiology of any diagnosed acquired psychiatric condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatments records and associate with the claims file.  All records/responses received must be associated with the electronic claims file.  
	
2.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed acquired psychiatric disorder.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.

(a) The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disorder had its onset during service or is otherwise related to service.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

The examination report should reflect consideration of the Veteran's documented medical history and competent lay assertions, including the statements concerning his stressors during service.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why.

3.  After completing the requested actions, any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




